Citation Nr: 1824642	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel




INTRODUCTION

The Veteran served active duty in the United States Air Force from February 1962 to February 1970.  The Veteran died on May [REDACTED], 2002.  The Appellant is the Veteran's surviving spouse.

This appeal arises before the Board of Veterans' Appeals (Board) a January 2014 rating decision in which the Department of Veteran Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO) denied entitlement to service connection for cause of death.  The case was subsequently transferred to the Detroit, Michigan 


FINDING OF FACT

The record does not establish that the Veteran served in the Republic of Vietnam during the Vietnam era or in Korea, in or near the demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971; there is insufficient evidence that the Veteran was exposed to herbicides during his period of service in Thailand; and the record does not indicate that the Veteran had complaints of or sought treatment for ischemic heart disease during service or within one year of separation.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

DIC is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C. § 1310 (2012).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2017). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2017). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

If the Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases which are listed at 38 C.F.R. § 3.309(e) (2017), if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307(d) (2017).  In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea, in or near the DMZ, between April 1, 1968 and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department records or other sources for the presumption of service connection for a herbicide-related disease to be applicable.  Otherwise, exposure to herbicides is not presumed.  However, if actual exposure to herbicides has been established, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2017) for herbicide-related diseases is applicable.

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The Appellant contends that the Veteran's cause of death was due to his period of service.  Specifically, the Appellant contends that the Veteran's cause of death was due to herbicide exposure during his service in Thailand.  The Board notes that the record does not indicate, nor does the Appellant assert, that the Veteran served in the Republic of Vietnam.

Turning to the record of evidence, the Veteran's death certificate states that the Veteran's immediate cause of death was myocardial infarction.  No contributing factors were listed.  The Board notes that the Veteran was not service-connected for any disabilities, and therefore, the relevant issue at hand is whether his ischemic heart disease was related to service.  

The Veteran's military personnel records indicate that the Veteran served at the Royal Thai Air Force Base at U-Tapao, Thailand (U-Tapao RTAFB) from August 1966 to August 1967.  The Veteran's DD 214 indicates the Veteran's MOS was Weather Observer.  A Travel Voucher certified in October 1967 shows the Veteran was authorized to travel, to include travel to Bangkok, Thailand in August 1967.

In a November 2011 Statement in Support of Claim, the Appellant asserted that the Veteran was likely exposed to herbicides during his service.  She reported that the Veteran was stationed at U-Tapao RTAFB when the construction was new and dust was in the air.  She went on to assert that, though she had no direct proof of herbicide exposure, presumptive service connection should be granted because it was likely the Veteran was exposed to herbicides given the large perimeter of the base at the timing of his service at the station.  The Appellant submitted a 1961-1976 Air Weather Service in Southeast Asia Pictorial Account report from the Military Airlift Command History which showed various outdoor posts on the U-Tapao RTAFB used by weather observers.

In a memorandum for the record, the Joint Service Records Research Center (JSRRC) stated that the Department of Defense list indicates that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964 through September 8, 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The memorandum went on to state that this location was not near any U.S. military installation or Royal Thai Air Force Base Tactical herbicides such as Agent Orange were used and stored in Vietnam, not Thailand.  The memorandum further reported that they received a letter from the Department of the Air Force stating that other than the 1964 tests on the Pranburi Military Reservation there are no records of tactical herbicide storage or use in Thailand.  The memorandum noted that there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.

In a January 2014 Formal Finding of Lack of Sufficient Information to Request Research of Unit Records, VA stated that although the Veteran's personnel records and DD 214s indicate duty assignments in Thailand, the Veteran's MOS would not have put him near the perimeter of the air base.

In a March 2014 Notice of Disagreement, the Appellant stated that the Veteran's MOS would have regularly placed him on the air field flying weather balloons and observing weather movements.  She further reported that his daily work duties would at least as likely as not have exposed him to herbicides either by traversing the perimeter with his weather balloons or by residue blown across the airfield by prevailing winds.

In an October 2014 VA Form 9, the Appellant stated that the Veteran's Travel Voucher shows that in August 1967, the Veteran travelled from U-Tapao RTAFB to Bangkok, Thailand on commercial bus ground transportation.  The Appellant asserted that this was definitive proof that the Veteran traversed the base perimeter by travelling through the gate.  The Appellant further reported that the 10th Weather Squadron welcome letter dated July 1966 stated that the base was close to fine beaches and recommended bringing bathing suits.  The Appellant asserted that it was at least as likely as not that the Veteran was exposed to herbicides because he would have had to traverse the perimeter to travel to the aforementioned beaches.

After review of the evidence, the Board finds that there is insufficient evidence to establish that the Veteran was exposed to herbicides during service.  The record indicates that the Veteran served in U-Tapao, Thailand; however, the probative evidence weighs against a finding that the Veteran served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  The report the Appellant submitted contained generic statements regarding service as a weather observer in Southeast Asia that contain no evidence that the Veteran in this case was exposed to herbicides during his service in Thailand.  Therefore, the report does not, in and of itself, support the claim for service connection.  Wallin v. West, 11 Vet. App. 509 (1998).  Moreover, while the Board recognizes that the Appellant has made an argument that the Veteran likely had herbicide exposure due to prevailing winds, this theory of probability does not meet the evidence of herbicide exposure for presumptive service connection.  The Veteran's MOS would not suggest exposure to herbicides.  Furthermore, the JSRRC indicates that there is no evidence of the Veteran's exposure to herbicides during service.  As this information was procured by sources with the ability to verify whether a solution had the chemical properties of an herbicide agent and whether locations and people were exposed to it, these statements are highly probative.  Therefore, the evidence weighs against a finding of herbicide exposure, and the presumption of service connection based on herbicide exposure does not attach.

The Board recognizes the Appellant's contention that the Veteran's ischemic heart disease resulted from the Veteran's period of service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the etiology of the Veteran's ischemic heart disease falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Appellant can competently report observed symptoms, any opinion regarding whether the Veteran's ischemic heart disease was related to his period of service requires medical expertise that the Appellant has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Appellant's assertions that the Veteran's ischemic heart disease was due to his service.

Notwithstanding the foregoing presumption provisions, the Appellant may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Veteran's records do not indicate a diagnosis of, complaint of, or treatment for ischemic heart disease during service or within one year following separation from service.  Therefore, service connection under a direct service connection theory is not warranted.


ORDER

Entitlement to service connection for cause of death is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


